Case 1:20-cv-06135-JPO Document 38 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK

 

 

x
BRUCE HAY,
Case No. 1:20-cv-6135-JPO
Plaintiff,
- against -

NEW YORK MEDIA LLC and KERA
BOLONIK,

Defendant.

x
NOTICE OF APPEARANCE

 

PLEASE TAKE NOTICE that the undersigned is authorized to practice in this Court and
hereby appears as counsel for Defendants New York Media, LLC and Kera Bolonik in the above-
captioned action, and requests that notice of all matters arising herein, and all documents and

papers in this case, be served on the undersigned at the address stated below.

Dated: June 17, 2021
New York, New York

Respectfully submitted,

DAVIS WRIGHT TREMAINE LLP

By: /s/ Carl Mazurek

Carl Mazurek
1251 Avenue of the Americas, 21st Floor
New York, NY 10020-1104
(212) 489-8230 Phone
(212) 489-8340 Fax
carlmazurek@dwt.com

 

Attorneys for Defendants New York Media, LLC
and Kera Bolonik

4832-5979-1343v.1 0099704-000035
